EXHIBIT 99.1 NEWSNews For Immediate Release Contact: November 18, 2009 Rick Honey (212) 878-1831 MINERALS TECHNOLOGIES INC. DECLARES QUARTERLY DIVIDEND NEW YORK, November 18—Minerals Technologies Inc. (NYSE: MTX) today declared a regular quarterly dividend of $0.05 per share on the company’s common stock. The dividend is payable on December 17, 2009 to stockholders of record on December 1, 2009. Minerals Technologies Inc. is a global resource- and technology-based growth company that develops produces and markets the highest quality performance-enhancing minerals and related products, systems and services. MTI serves the paper, steel, polymer and other manufacturing industries. The company reported sales of $1.1 billion in 2008. ####
